DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 20060249868) in view of Zaffiro (US 5,177,340) and Bigg (Stamping of Thermoplastic Matrix Composites, Polymer Composites, Vol. 10, No. 4 (1989), pp. 261-268).
	As to claim 1, Brown teaches a process for forming a flat blank with a curvature (Fig. 3) by automatic fiber placement of fibers pre-impregnated ([0030]) with a thermoplastic resin selected from a list including PEEK ([0028]), and subsequently transferring the blank to a concave manufacturing tool ([0053]) to form a part having a two flanges in two planes (See Fig. 1A).  
Brown (pre-)deposits initial plies (Fig. 9, items 902-906) at an angle to the curvature (See Fig. 5, meets angle alpha) and then deposits a cap ply (Fig. 9, item 908; [0048]) with fibers oriented in alignment with the arc of curvature ([0032]) as part of a stack ([0032], last sentence).  Since Brown forms the flat blank by the same automatic fiber placement used in the instant application (also see the rejection of claim 3 below), Brown is interpreted to lack diffusion of segments of molecular chains through an interface between plies and to have an overall porosity below 1% as claimed.  Brown teaches that the blank thus obtained may be subsequently formed on a mold (See arrow in Fig. 3, also Figs. 5-6), and forms an article considered to meet the claimed “extrusion” having two flanges (Fig. 1A) with each flange following a curve.  As shown in Brown’s Fig. 5, the first and second flanges would be formed from plies oriented at an angle alpha relative to the curvature and extending to both flange edges.
Brown does not specifically teach (a) an overall porosity below 1% in the blank, (b) heating the blank to a temperature greater than a melting temperature of the matrix polymer, and (c) hot stamping and consolidating the heated in-plane curved flat blank between a stamping punch and a die to produce an article having two flanges.
Regarding (a), Zaffiro teaches a system for depositing thermoplastic composite tape which determines automated fiber placement parameters including temperature and velocity (Abstract, “reliably heat…to a processing temperature” and “change in velocity of the tape”) and applying a pressure (32).  In view of the fact that Zaffiro recognizes the temperature to be a result effective variable sufficient to fuse to the previous plies and avoid separation (2:10-17), one would have found it obvious to optimize temperature and velocity and thereby arrive at the claimed porosity content lower than 1%.  Zaffiro also teaches heating PEEK thermoplastic tape having a melt temperature of 332 C (630 F) to a temperature of 343 C (650 F), and would therefore produce the same effect as the claimed process by providing a temperature of Tm+11 C (compare to instant claim 3).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the Zaffiro process into Brown motivated by an expected improvement or optimization of the bonding between Brown's fiber or tape materials.
Regarding (b) and (c), Bigg teaches a process in which a hot blank comprising thermoplastic prepregs and reinforcing fibers is heated to a temperature above its melt temperature (inherent in “Melt Phase Stamping”, see page 263, bottom right column), depositing the hot blank in the mold, and performing a stamping process interpreted to be hot stamping between a punch and die (See Fig. 1 and page 262, “mold which closes”).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the Bigg stamping process into Brown because this is the application of a known technique (melt phase stamping from Bigg) into a known process for fabricating a blank (Brown) ready for improvement.  The prior art (Brown) contained a base process upon which the claimed invention can be seen as an improvement by the addition of a melt phase stamping process to produce full consolidation.  However, the prior art (Bigg) teaches that melt phase stamping is a known technique applicable to reinforced thermoplastic blanks.  One of ordinary skill in the art would have recognized that applying the known technique of Bigg to Brown would have resulting in predictable results such as improved bonding of the layered Brown thermoplastic materials, closure of voids, and/or improved surface finishes (Bigg, page 264, left col.).
As to claim 3, Brown is silent to the recited conditions.  However, Zaffiro teaches a deposition speed of 0 to 30 meters/minute (converted from a range of 0-20 inch/second, 2:25-26) which meets the claimed deposition speed.  Zaffiro also teaches heating PEEK thermoplastic tape having a melt temperature of 332 C (630 F) to a temperature of 343 C (650 F), which is a temperature of Tm+11 C.  The claimed range would be obvious over Zaffiro’s teaching of a range (Tm+11 C) that is close to the claimed range (Tm+10 C) and would provide the same result.  Alternatively, in view of the fact that Zaffiro recognizes the temperature to be a result effective variable sufficient to fuse to the previous plies and avoid separation (2:10-17), one would have found it obvious to arrive at the claimed range as a matter of routine experimentation.   One would have been motivated to incorporate these features from Zaffiro into Brown in order to produce an optimum fusing with the previous plies and avoid separation.
As to claim 4, both Brown ([0028]) and Zaffiro teach PEEK, which is a polyaryletherketone.  

Response to Arguments
Applicant’s arguments filed June 27, 2022 have been fully considered but are not persuasive.  The arguments appear to be on the following grounds:
a) Brown’s embodiments are dedicated to thermosets (not the claimed thermoplastic materials), and the citation to PEEK in [0028] refers to them as polyester thermosetting plastic. Steering with AFP cannot be performed without heating the fibers pre-impregnated with thermoplastic.
b) Brown fails to teach subjecting the deposited fibers to a heating temperature and depositing speed to obtain a welding without diffusion of polymer chains through the interface, heating the flat blank, and hot stamping.
c) Zaffiro does not optimize temperature and velocity to arrive at the claimed porosity content.  Since Zaffiro teaches fusing, this does not meet the claimed “without diffusion of segments of molecular chains of a polymer through an interface”.
d) Bigg is completely silent to how the blank is obtained.  The combination fails to teach or suggest subjecting the fibers to a pressure, heating temperature, and depositing speed to as to obtain a welding without diffusion of molecular chains of a polymer through and interface, and heating to a temperature greater than the melt temperature of the polymer forming the matrix.

These arguments are not persuasive for the following reasons:
a) The Examiner acknowledges Applicant’s argument, but maintains the view that PEEK is a thermoplastic.  The fact that other Brown’s embodiments may be dedicated to thermosets does not change this analysis.  Additionally, Applicant should note that Brown broadly teaches “structural elements are manufactured from a composite material” ([0028]) and that any further mention of specific materials is merely an “example” ([0028]).  Zaffiro only confirms that stacks similar to those of Brown can be formed from thermoplastics.  Even if Brown does show examples using thermosetting materials, one would have found clear suggestion from Brown (see “polymer matrix”) for using the materials in Zaffiro.
b) This appears to be a piecemeal argument which is directed at Brown alone.  Although Brown doesn’t provide significant detail about how the plies are stacked, Zaffiro was relied upon for the aspects regarding the automated fiber placement.
c) The Examiner respectfully disagrees with these arguments and does not see why the behavior described in Zaffiro is any different than what is claimed.  While Zaffiro does not expressly use the words “welding without diffusion”, Zaffiro does recognize temperature to be a result effective variable to fuse the previous plies and avoid separation (2:10-17), and Zaffiro also envisions changes in velocity of the tape (Abstract).  It should also be noted that Zaffiro teaches heating PEEK to a temperature (332 C) slightly above its melt temperature (343 C) similar to Applicant’s claim 3, and Applicant does not appear to offer any reasons why the same material and heating conditions in the application and in Zaffiro should arrive at any different result. 
d) Even if Applicant is correct that Bigg is silent to how a blank is obtained, this does not mean that any method of forming a blank should be patentable.  On the contrary – any lack of more specific disclosure about conditions and process invites the ordinary artisan to seek out prior art references that fill in the missing details.  The Examiner’s view is that Zaffiro is consistent with the teaching/suggestion in Bigg, and that the combination would render the instant claim features obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742